DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 6/24/22.  Claims 1-10, 12, 15-16 and 20 are cancelled; claim 11 is amended; claims 11, 13-14, 17-19 and 21 are pending.  

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-14, 17-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “almost” (to an interface between the top portion and striking wall) in claim 1 is a relative term which renders the claim indefinite. The term “almost” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. At Fig. 1, the internal rib 250 has a sizable gap between the rib 250 and interface. As such, and for examining purposes, the claim limitation of “almost” will be liberally and broadly construed. Applicant should positively define the distance with numeric dimensions. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 11, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jertson et al. (US Pub. No. 2016/0213985) in view of Yabu (US Pub. No. 2003/0104878) and further in view of Beach et al. (US Pub. No. 2009/0286611) and even further in view of Kusomoto (US Pub. No. 2005/0221913). 
With respect to claims 11 and 21, Jertson et al. teaches a hollow-type golf club head that, when oriented in a reference position, comprises: a striking wall 730; a sole portion; a top portion 734 having an exterior surface and an interior surface; a hosel 824 extending from the top portion and defining a hosel axis (Fig.’s 8-11; paragraph [0074]); a plurality of external ribs 1530 located on the exterior surface of the top portion 734, the plurality of external ribs 1530 each being generally elongate in a front-to-rear direction and spaced apart from each other by a distance D2 (inherent); and at least one internal rib 1540 that is (i) located on the interior surface of the top portion 734 and (ii) is generally elongate in the front-to-rear direction (Fig. 10; paragraph [0075]); wherein the striking wall 730 further comprises a striking face configured to impact a golf ball, the striking face including a central apex, wherein the plurality of external ribs 1530 are spaced rearwardly from the central apex by a distance D3 (best seen in Fig. 8) 
Jertson teaches wherein the external ribs are spaced apart an inherent distance but does not expressly disclose is numeric value, and therefore does not expressly teach spacing D2 of between 12 and 18mm as claimed. However, Yabu, directed to the analogous art of ribs positioned on the crown of a hollow golf club heads with, teaches such features as spacing ribs 9 on the crown a distance D2 between 12 and 18mm (paragraph [0045]). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize a spacing interval as taught by Yabu. At paragraph [0051], Yabu discloses wherein the crown ribs are used to control resonance/frequency of the club head and rigidity. By selecting a distance D2 for the external ribs of Jertson within the pitch ranges taught by Yabu, the golf club will have an optimal level of rigidity (i.e. not too large, or too small) and hitting sound (i.e. not too low, or too high). The proposed modification is considered to have a reasonable expectation of success as Jertsen et al. expressly contemplates modifications to the rib 1540 arrangements, including their number (paragraph [0076]). Notably, Jertsen et al., like Yabu, expressly recognizes wherein the external ribs contribute to the rigidity and hitting sound of the club (paragraphs [0076]-[0077]), further supporting the combination. 
Regarding the limitation that, in a top view of the club head, a center of gravity of the club head is located toe-ward of the plurality of external ribs, Jertson does not expressly provide the CG position for the embodiment in Fig.’s 8-11. However, a neutral CG at the face center would be toe-ward of at least the two most heel-ward ribs 1530 shown in Fig.’s 8 and 11.  Examiner cites to analogous art Beach et al. for its express teaching of using adjustable weighting ports to shift a CG toe-ward of the face center point up to 10 mm (paragraphs [0232]-[0235]). Hence, at the time of invention, one ordinary skill in the art would have found it obvious to move CG toe-ward up to 10mm, as this will expectantly provide a “draw biased shot” (See paragraph [0210] of Beach et al). The proposed combination is considered to have a reasonable expectation of success as the weigh ports can be easily incorporated into the body via known manufacturing techniques, including molding, casting, machining without frustrating the intended purpose of Jertson. 
Jertson et al. does not expressly teach wherein the internal rib is (iii) longer in length than the plurality of external ribs, and (iv) extends entirely from the top portion to the sole portion and almost to an interface between the top portion and the striking wall.  However, Kusomoto, directed to the analogous art of golf clubs with ribs, teaches the following to be known in the art: an internal rib 10 (including portion 10a) that extends entirely from the top portion to the sole portion and almost to an interface between the top portion and the striking wall (Fig. 3; paragraph [0082]; See also Section 2 above). At the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to extend the least one of the internal rib 1540 of Jertson from a position almost at the interface to the sole portion as taught by Kusomoto. The motivation to combine is to allow to “the swing” to be “stabilized without twisting operation of the wrists”. This expectantly improves club face squareness at impact (See paragraph [0091] extolling the benefits of the internal rib 10). The proposed modification is considered to have a reasonable expectation of success as Jertsen et al. expressly contemplates modifications to the rib 1540 arrangements (paragraph [0076]) and expressly contemplates wherein the internal rib can be formed on the skirt and sole (paragraph [0075]). The combined teachings of Jertson et al. as modified by Kusomoto are considered to teach wherein the internal rib is (iii) longer in length than the plurality of external ribs since the internal rib of Kusomoto extends from a middle section of the sole to “almost” the interface of the striking wall and top portion. 
Lastly, Jertson et al., as stated above, teaches wherein the plurality of external ribs are spaced rearwardly from the central apex by a distance D3 (Fig. 8). Jertson et al. does not expressly disclose the numerical value of distance D3, however, from Fig. 8 the ribs are spaced rearward of turbulators 1350.  Examiner again cites to analogous art reference Kusomoto for its express teaching of a rearward offset for a crown rib, denoted by R1, of a distance between 25 mm and 45 mm (Fig. 3; paragraph [0084]).  At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to space the external ribs of Jertson et al. a distance D3 as claimed. Although Kusomoto discusses an offset distance for internal rib 10, the structural significance of the offset is equally applicable to an external rib. As Kusomoto teaches, the rear offset D3 ensures that “plate member 106 is allowed to deflect at the time of impact to thereby enhance the repulsive force” (paragraph [0119]) and to increase rearward rigidity of the crown to facilitate “the deflection of the face portion, thereby making it possible to realize the improvement in the repulsion properties against the ball” (Kusomoto paragraph [0087]). The proposed modification is considered to have a reasonable expectation of success as Jertsen et al. expressly contemplates modifications to the rib 1540 arrangements (paragraph [0076]). Should applicant argue that Kusomoto does not teach a sufficiently narrow range for the offset distance (“5 mm or greater”), examiner cites to MPEP 2144.05 - where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Again, Kusomoto establishes that the set back distance for a crown rib is a result effective variable for face deflection. Positioning too close will have deleterious effect on the trampoline effect of the face. One ordinary skill in the art would have found it obvious to position the external ribs a distance R3, including within the claimed range, via routine experimentation, to ensure adequate face deflection. 
With respect to claims 17 and 19, Jertson teaches a driver type hollow club (paragraph [0081], but does not expressly disclose the Izz or volume. However, the claimed inertial and volume properties are obvious in the art as evidenced by Beach et al. at paragraphs [0231] and [0239]. At time of applicant’s filing, one ordinary skill in the art would have found it obvious to design the club volume and inertia within the ranges taught by Beach et al, as both references are directed to the analogous art of golf club heads. The motivation to combine references is for the expected purpose of providing forgiveness (large MOI) and large sweet spot (large volume) to the golf club. The proposed modification is considered to have a reasonable expectation of success since these are known values for a driver, which Jertson expressly teaches the club to be (paragraph [0081]). 
With respect to claim 18, Jertson et al. inherently teaches a CG depth D4 that makes up an inherent percentage of the club depth, but does not expressly disclose these values. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) – MPEP 2144.05. At time of applicant’s effective filing, one ordinary skill in the art would recognize that golf club CG rearward positioning expectantly provides increased inertia of the golf club such that off-center caused face twisting will be reduced. As extrinsic evidence, examiner cites to Johnson et al. (US Pub. No. 2014/0031139) at paragraphs [0048]-[0049]. Again, at time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select an optimal D4 to depth percentage including within the claimed range for the expected purpose of improving forgiveness with a rearward CG resulting from the increased MOI.  The proposed modification is considered to have a reasonable expectation of success as Fig. 9 shows a rearward weight, implying a desire and means for rearward CG. 

5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jertson et al. (US Pub. No. 2016/0213985) in view of Yabu (US Pub. No. 2003/0104878) and further in view of Beach et al. (US Pub. No. 2009/0286611) and even further in view of Kusomoto (US Pub. No. 2005/0221913) and Takechi (US Pub. No. 2016/0332042).
With respect to claim 13, Jertson teaches wherein the external ribs 1530 are positioned on the perimeter of the recesses 1534 and the internal ribs 1540 are positioned “substantially” in the middle” of the recesses 1534 (paragraphs [0074]-[0075]). Thus, Jertson teaches a distance D1, but does not expressly disclose this distance or the distance of the recesses.  Examiner cites to Takeshi for its express teaching of spacing distances D1 between internal and external ribs greater than 4 mm (paragraphs [0047], [0048] – S1, S2 “may be 5 mm or more and to be 40 mm or less”). Hence, at the time of filing, one having ordinary skill in the art would have found it obvious to provide distances at least as great as 4 mm therebetween to improve the stability of the golf club at impact by increasing the club inertia in the heel to toe direction. Although Takeshi’s ribs are positioned on the sole portion, one ordinary skill in the art would recognize that inertia in the heel to toe direction is dependent on the front to rear mass, which Takeshi and Jertson each teach ribs extending front to rear. 

6.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jertson et al. (US Pub. No. 2016/0213985) in view of Yabu (US Pub. No. 2003/0104878) and further in view of Beach et al. (US Pub. No. 2009/0286611) and even further in view of Kusomoto (US Pub. No. 2005/0221913) and Tom (US Pat. No. 6,319,148). 
As per claim 14, from Fig. 8 and 11, Jertson et al. shows a slight divergence of the external ribs 1530 in the rearward direction.  However, Tom, directed to the analogous art of golf club heads with rib portions, teaches such features as converging ribs to be known in the art (Fig. 5 – ribs 62, Column 8, lines 1-29). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to converge the ribs in the rearward direction for the expected purpose of improving aerodynamics of the body and increasing the clubs’ ability to return to a square face to promote straight ball flight (Tom - column 8, lines 5-20). The proposed modification is considered to have a reasonable expectation of success as Jertson et al. expressly contemplates modifications to the rib 1540 and recess arrangements (paragraph [0076]).





Response to Arguments
7.	Applicant's arguments filed 6/24/22 have been fully considered but they are not persuasive.
	Applicant argues that the teachings of the internal rib spacing in modifying reference Yabu is not applicable to the external ribs of Jertson et al. The basis for this position is that Yabu discusses vibrations occurring in the cavity. Examiner does not consider this argument persuasive. Both the rigidity of the club-head and resonance/frequency of the club head is affected by crown ribs, regardless if they are internally or externally positioned. Moreover, 
one ordinary skill in the art would recognize that air in the cavity of primary reference Jertson et al. also vibrates upon impact. Yabu’s mentioning of this source of vibration does not preclude one ordinary skill in the art from using the pitch of the crown ribs for both internal and external ribs. Applicant further argues that external ribs 1530 serve as boundaries for recesses 1534. This is of little consequence to the proposed modification of the pitch distances. Jertsen et al. expressly contemplates modifications to the rib 1540 arrangements, including their number (paragraph [0076]). Moreover, the purpose of the recesses is to eliminate material and therefore weight (paragraph [0076]). This primary purpose is not diminished even if the pitch arrangement of the external ribs is modified as suggested above. 
	Regarding arguments on page 9, examiner notes the broad and liberal claim construction of “almost” in view of applicant’s Fig. 1. As such, the arguments are not relevant as examiner is using the actual teaching of Kusomoto at Fig. 3 as opposed to modifying Kusomoto. 


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Cole et al. (US Pub. No. 2017/0333767). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711